UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-7705



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GERARD VALMORE BROWN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-93-281, CA-97-938-6-20AK)


Submitted:   July 30, 1998                 Decided:   August 14, 1998


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gerard Valmore Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s orders denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998),

and denying his motion for reconsideration. We have reviewed the

record and the district court’s opinion accepting the recommenda-

tion of the magistrate judge and find no reversible error. Accord-

ingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court. United States v.

Brown, Nos. CR-93-281; CA-97-938-6-20AK (D.S.C. July 18, 1997 & Aug

6, 1997); see Rule 9(a), Rules Governing Section 2255 Proceedings.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                 2